 In the Matter of GEORGE T.PuRVES, JR., DOROTHA M.PIIRvEs,ROBERTD. ROBINSON,AND BLANCHE S. ROBINSON,D/B/A PURVES ENAMELINGCOMPANYandINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICTNo. 90, A. F. OF L.Case No.11-R-74.0.Decided April 4,1945Messrs. Elmon M. WilliamsandOwen J. Neighbours,of Indian-apolis, Ind., for the Company.Mr. D. J. Omer,of Cincinnati, Ohio, andMessrs. William J. PaytonandDavid M. Nelson,of Indianapolis, Ind., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,District No. 90, A. F. of L., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of George T. Purves, Jr., Dorotha Purves, RobertD. Robinson, and Blanche S. Robinson, d/b/a Purves Enameling Com-pany, Indianapolis, Indiana, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice beforeWilliam O. Murdock, Trial Examiner. Said hearingwas held at Indianapolis, Indiana, on February 15, 1945.The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPurves Enameling Company is a partnership engaged at Indian-apolis, Indiana, in the business of job painting.The Company paints,61 N. L. R. B., No. 40.639678-45-vol. 61-22317 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDenamels, and dips parts manufactured by Radio Corporation of Amer-ica,Universal Metal Products Company, P. R. Mallory & Company,and Mid-West Company. All materials worked upon by the Companyare delivered to it by the above-named companies and picked up bythem after the work is completed. Substantially all of the partsworked upon by the Company for its above-named customers are usedby the United States armed forces.During 1944, the Company pur-chased paint and equipment valued at $7,000, approximately 6 percentof which was shipped to it from points outside the State of Indiana.We find, contrary to the contentions of the Company, that its busi-ness affects commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, District No. 90, is a labororganizationaffiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees until such time asthe Union is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen'concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, excludingoffice and clerical employees, foremen, superintendents, and any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.'The Field Service Examiner reported that the Union submitted 7 authorization cardsThere are approximately eight employees in the appropriate unit. PURVES ENAMELINGCOMPANY319V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection hersubject to the limitations and additions set forth inthe Direction.The 'record discloses that the Company employs three part-timeemployees who work from 12 to 14 hours per week performing regu-lar production and maintenance duties.We conclude that such per-sons are regular part-time employees and have a sufficient interest inthe conditions of employment to entitle them to vote in the election.It appears also that the Company on, occasion requires the services ofother part-time employees.However, the employment of such per-sons is intermittent.We conclude that part-time employees whowork intermittently are not eligible to vote in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDIREcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with George T. Purves,Jr.,Dorotha M. Purves, Robert D. Robinson, and Blanche S. Robin-son, d/b/a Purves Enameling Company, Indianapolis, Indiana, anelection by secret ballot shall be conducted as early as possible, butnot later than sixty (60) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Elev-enth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11 ofsaid Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during the said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by International Association ofMachinists, District No. 90, A. F. of L., for the purposes of collectivebargaining.